Exhibit 10.6

 

LEASE AGREEMENT

 

THIS LEASE is executed this 5th day of October, 2005, by and between DUGAN
REALTY, L.L.C., an Indiana limited liability company (“Landlord”), and GAIAM,
INC., a Colorado corporation (“Tenant”).

 

WITNESSETH:

 

ARTICLE 1 - LEASE OF PREMISES

 

Section 1.01.  Basic Lease Provisions and Definitions.

 

A.            Leased Premises (shown outlined on Exhibit A attached hereto): 
5455 West Chester Road, West Chester, Ohio 45069; Building No. 7 (the
“Building”); located in World Park at Union Centre (the “Park”);

 

B.            Rentable Area:  Approximately 147,000 square feet;

 

C.            Tenant’s Proportionate Share:  53.85;

 

D.            Minimum Annual Rent:

 

October 1, 2005 - September 30, 2006

 

$

463,050.00

 

October 1, 2006 - September 30, 2007

 

$

474,810.00

 

October 1, 2007 - September 30, 2008

 

$

486,570.00;

 

 

E.             Monthly Rental Installments:

 

October 1, 2005 - September 30, 2006

 

$

38,587.50 per month

 

October 1, 2006 - September 30, 2007

 

$

39,567.50 per month

 

October 1, 2007 - September 30, 2008

 

$

40,547.50 per month;

 

 

F.             [Intentionally Omitted];

 

G.            Lease Term:  Three (3) years;

 

H.            Commencement Date:  October 1, 2005;

 

I.              Security Deposit:  None;

 

J.             Guarantor(s):  None;

 

K.            Brokers: Duke Realty Services Limited Partnership representing
Landlord and Colliers Turley Martin Tucker representing Tenant;

 

L.             Permitted Use:  General office, warehousing and distribution of
miscellaneous consumer goods and related purposes;

 

M.           Address for notices:

 

Landlord:

Dugan Realty, L.L.C.

 

c/o Duke Realty Services Limited Partnership

 

Attn: Property Manager

 

4555 Lake Forest Drive, Suite 400

 

Cincinnati, OH 45242

 

 

With a Copy to:

Dugan Realty, L.L.C.

 

c/o Duke Realty Services Limited Partnership

 

Attn.: Jeff Behm

 

600 East 96th Street, Suite 100

 

Indianapolis, IN 46240

 

--------------------------------------------------------------------------------


 

With Payments to:

Dugan Realty, L.L.C.

 

c/o Duke Realty Services Limited Partnership

 

75 Remittance Drive, Suite 1106

 

Chicago, IL 60675-1106

 

 

Tenant:

Gaiam, Inc.

 

Attn: Mark Lipien

 

360 Interlochen Boulevard, Suite 300

 

Broomfield, CO 80021

 

 

With a Copy to:

Gaiam, Inc.

 

5455 West Chester Road

 

West Chester, OH 45069.

 

Section 1.02.  Leased Premises.  Landlord hereby leases to Tenant and Tenant
leases from Landlord,  under the terms and conditions herein, the Leased
Premises.

 

ARTICLE 2 - TERM AND POSSESSION

 

Section 2.01.  Term.  The Commencement Date and Lease Term shall be as set forth
in Sections 1.01(g) and 1.01(h) above.

 

Section 2.02.  Construction of Tenant Improvements.  Landlord shall construct
and install all leasehold improvements to the Leased Premises (collectively, the
“Tenant Improvements”) in accordance with Exhibit B attached hereto and made a
part hereof.  Landlord hereby warrants for a period of one (1) year from the
Commencement Date, the Leased Premises against defects in materials and
workmanship, routine maintenance and ordinary wear and tear excepted.  Upon the
Commencement Date, Landlord shall enforce for the benefit of Tenant all other
warranties relating to the Leased Premises and any and all systems contained
therein for the applicable period of each warranty.  Tenant shall not take any
action which shall invalidate any of the foregoing warranties and shall provide
Landlord with written notice of all warranty claims.

 

Section 2.03.  Surrender of the Premises.  Upon the expiration or earlier
termination of this Lease, Tenant shall immediately surrender the Leased
Premises to Landlord in broom-clean condition and in good condition and repair,
normal wear and tear excepted.  Tenant shall also remove its personal property,
trade fixtures and any of Tenant’s alterations designated by Landlord, promptly
repair any damage caused by such removal, and restore the Leased Premises to the
condition existing prior to the installation of such items.  If Tenant fails to
do so, Landlord may restore the Leased Premises to such condition at Tenant’s
expense, Landlord may cause all of said property to be removed at Tenant’s
expense, and Tenant hereby agrees to pay all the costs and expenses thereby
reasonably incurred.  All Tenant property which is not removed within ten
(10) days following Landlord’s written demand therefor shall be conclusively
deemed to have been abandoned by Tenant, and Landlord shall be entitled to
dispose of such property at Tenant’s cost without thereby incurring any
liability to Tenant.  The provisions of this section shall survive the
expiration or other termination of this Lease.

 

Section 2.04.  Holding Over.  If Tenant retains possession of the Leased
Premises after the expiration or earlier termination of this Lease, Tenant shall
become a tenant from month to month at 150% of the Monthly Rental Installment in
effect at the end of the Lease Term, and otherwise upon the terms, covenants and
conditions herein specified, so far as applicable.  Acceptance by Landlord of
rent in such event shall not result in a renewal of this Lease, and Tenant shall
vacate and surrender the Leased Premises to Landlord upon Tenant being given
thirty (30) days’ prior written notice from Landlord to vacate.  This
Section 2.04 shall in no way constitute a consent by Landlord to any holding
over by Tenant upon the expiration or earlier termination of this Lease, nor
limit Landlord’s remedies in such event.

 

ARTICLE 3 - RENT

 

Section 3.01.  Base Rent.  Tenant shall pay to Landlord the Minimum Annual Rent
in the Monthly Rental Installments, in advance, without deduction or offset,
beginning on the Commencement Date and on or before the first day of each and
every calendar month thereafter during the Lease Term.  The Monthly Rental
Installment for partial calendar months shall be prorated.  Notwithstanding
anything contained in this Lease to the contrary, Tenant shall receive a per
diem credit on the Monthly Rental Installment for November 2005 of one day’s
Minimum Annual Rent for each day beyond the Commencement Date in which the
installation

 

--------------------------------------------------------------------------------


 

of the lights and fire safety equipment within the warehouse portion of the
Leased Premises is not achieved.

 

Section 3.02.  Additional Rent.  In addition to the Minimum Annual Rent Tenant
shall pay to Landlord for each calendar year during the Lease Term, as
“Additional Rent,” Tenant’s Proportionate Share of all costs and expenses
incurred by Landlord during the Lease Term for Real Estate Taxes and Operating
Expenses for the Building and common areas (collectively “Common Area Charges”).

 

“Operating Expenses” shall mean all of Landlord’s expenses for operation,
repair, replacement and maintenance to keep the Building and common areas in
good order, condition and repair (including all additional direct costs and
expenses of operation and maintenance of the Building which Landlord reasonably
determines it would have paid or incurred during such year if the Building had
been fully occupied), including, but not limited to, management fees not to
exceed three percent (3%) of gross rent for the Building; utilities; stormwater
discharge fees; license, permit, inspection and other fees; fees and assessments
imposed by any covenants or owners’ association; security services; insurance
premiums and deductibles, painting, and maintenance, repair and replacement of
the driveways, parking areas (including snow removal), exterior lighting,
landscaped areas, walkways, curbs, drainage strips, sewer lines, exterior walls,
foundation, structural frame, roof and gutters.  The cost of any capital
improvement shall be amortized over the useful life of such improvement in
accordance with generally accepted accounting principles, and only the amortized
portion shall be included in Operating Expenses.  Operating Expenses shall not
include the following:

 

a.         Leasing commissions.

 

b.         The cost of tenant finish improvements provided solely for the
benefit of other tenants or proposed tenants in the Building.

 

c.         Costs of correcting building code violations which violations were in
existence on the Commencement Date and not caused by Tenant.

 

d.         Depreciation on the Building.

 

e.         The cost of services separately charged to and paid by another tenant
in the Building.

 

f.          Interest payments and financing costs associated with Building
financing.

 

g.         Legal fees associated with the preparation, interpretation and/or
enforcement of leases.

 

h.         Repairs and replacements for which and to the extent that Landlord
has been reimbursed by insurance and/or paid pursuant to warranties.

 

i.          Advertising and promotional expenses.

 

j.          Costs representing amounts paid to an affiliate of Landlord for
services or materials which are in excess of the amounts which would have been
paid in the absence of such relationship.

 

“Real Estate Taxes” shall include any form of real estate tax or assessment or
service payments in lieu thereof, and any license fee, commercial rental tax,
improvement bond or other similar charge or tax (other than inheritance,
personal income or estate taxes) imposed upon the Building or  common areas (or
against Landlord’s business of leasing the Building) by any authority having the
power to so charge or tax, together with costs and expenses of contesting the
validity or amount of Real Estate Taxes.

 

Section 3.03.  Payment of Additional Rent.  Landlord shall estimate the total
amount of Additional Rent to be paid by Tenant during each calendar year of the
Lease Term, pro-rated for any partial years.  Commencing on the Commencement
Date, Tenant shall pay to Landlord each month, at the same time the Monthly
Rental Installment is due, an amount equal to one-twelfth (1/12) of the
estimated Additional Rent for such year.  Within a reasonable time after the end
of each calendar year, Landlord shall submit to Tenant a statement of the actual
amount of such Additional Rent and within thirty (30) days after receipt of such
statement, Tenant shall pay any deficiency between the actual amount owed and
the estimates paid during such

 

--------------------------------------------------------------------------------


 

calendar year.  In the event of overpayment, Landlord shall credit the amount of
such overpayment toward the next installments of Minimum Rent.

 

Section 3.04.  Late Charges.  Tenant acknowledges that Landlord shall incur
certain additional unanticipated administrative and legal costs and expenses if
Tenant fails to timely pay any payment required hereunder.  Therefore, in
addition to the other remedies available to Landlord hereunder, if any payment
required to be paid by Tenant to Landlord hereunder shall become overdue, such
unpaid amount shall bear interest from the due date thereof to the date of
payment at the prime rate (as reported in the Wall Street Journal) of interest
(“Prime Rate”) plus six  percent (6%) per annum.

 

Landlord shall provide Tenant with a written notice of such payment default
prior to assessing the late charge and Tenant shall have an additional five
(5) days to cure such payment default before Landlord assesses any late charges;
provided, however, that Landlord shall not be required to give such notice more
than one (1) time with respect to any particular payment default, nor more than
two (2) times in the consecutive twelve (12) month period with respect to any
payment defaults in the aggregate.

 

Section 3.05.  Nature of Rent.  Landlord and Tenant agree that any base rent,
percentage rent, if any, and all Additional Rent paid to Landlord under this
Lease (collectively referred to in this Section as “Rent”) shall qualify as
“rents from real property” within the meaning of Section 512(b)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”) and the U.S. Department
of Treasury Regulations promulgated thereunder (the “Regulations”).  In the
event that Landlord, in its sole discretion, determines that there is any risk
that all or part of any Rent shall not qualify as “rents from real property” for
the purposes of Section 512(b)(3) of the Code and the Regulations promulgated
thereunder, Tenant agrees (i) to cooperate with Landlord to restructure this
Lease so as to cause all Rent to qualify as “rents from real property”, and
(ii) to permit an assignment of this Lease, provided, however, that any
adjustments required pursuant to this paragraph shall be made so as to produce
the equivalent Rent (in economic terms) payable prior to such adjustment.

 

Section 3.06.  Maximum Increase in Operating Expenses.  Notwithstanding anything
in this Lease to the contrary, Tenant will be responsible for Tenant’s
Proportionate Share of Real Estate Taxes, including the reasonable costs and
expenses of contesting the validity or amount of Real Estate Taxes, service
payments in lieu of Real Estate Taxes, insurance premiums, utilities, snow
removal and grass cutting (“Uncontrollable Expenses”), without regard to the
level of increase in any or all of the above in any year or other period of
time.  Tenant’s obligation to pay all other Building Operating Expenses which
are not Uncontrollable Expenses (herein “Controllable Expenses”) shall be
limited to a five percent (5%) per annum increase over the amount the
Controllable Expenses for the immediately preceding calendar year would have
been had the Controllable Expenses increased by five percent (5%) in all
previous calendar years beginning with the actual Controllable Expenses for the
year ending December 31, 2006.

 

ARTICLE 4 - SECURITY DEPOSIT

 

[Intentionally Omitted].

 

ARTICLE 5 - USE

 

Section 5.01.  Use of Leased Premises.  The Leased Premises are to be used by
Tenant solely for the Permitted Use and for no other purposes without the prior
written consent of Landlord.

 

Section 5.02.  Covenants of Tenant Regarding Use.  Tenant shall (i) use and
maintain the Leased Premises and conduct its business thereon in a safe,
careful, reputable and lawful manner, (ii) comply with all laws, rules,
regulations, orders, ordinances, directions and requirements of any governmental
authority or agency, now in force or which may hereafter be in force, including
without limitation those which shall impose upon Landlord or Tenant any duty
with respect to or triggered by a change in the use or occupation of, or any
improvement or alteration to, the Leased Premises, and (iii) comply with and
obey all reasonable directions of the Landlord, including Rules and Regulations
attached hereto as Exhibit C and as may be modified from time to time by
Landlord on reasonable nondiscriminatory notice to Tenant.  Tenant shall not do
or permit anything to be done in or about the Leased Premises or common areas
which will in any way obstruct or interfere with the rights of other tenants or
occupants of the Building or injure or annoy them.  Landlord shall not be
responsible to Tenant for the

 

--------------------------------------------------------------------------------


 

non-performance by any other tenant or occupant of the Building of any of the
Building Rules and Regulations but agrees to take reasonable measures to assure
such other tenant’s compliance.  Tenant shall not overload the floors of the
Leased Premises.  All damage to the floor structure or foundation of the
Building due to improper positioning or storage of items or materials shall be
repaired by Landlord at the sole expense of Tenant, who shall reimburse Landlord
immediately therefor upon demand.  Tenant shall not use the Leased Premises, or
allow the Leased Premises to be used, for any purpose or in any manner which
would invalidate any policy of insurance now or hereafter carried on the
Building or increase the rate of premiums payable on any such insurance policy
unless Tenant reimburses Landlord as Additional Rent for any increase in
premiums charged.

 

Section 5.03.  Landlord’s Rights Regarding Use.  In addition to the rights
specified elsewhere in this Lease, Landlord shall have the following rights
regarding the use of the Leased Premises or the common areas, each of which may
be exercised without notice or liability to Tenant, (a)  Landlord may install
such signs, advertisements, notices or tenant identification information as it
shall deem necessary or proper; (b)  Landlord shall have the right at any time
to control, change or otherwise alter the common areas or utilities servicing
the Building as it shall deem necessary or proper; and (c)  Landlord or
Landlord’s agent shall be permitted to inspect or examine the Leased Premises at
any reasonable time, and Landlord shall have the right to make any repairs to
the Leased Premises which are necessary for its preservation; provided, however,
that any repairs made by Landlord shall be at Tenant’s expense, except as
provided in Section 7.02 hereof.  Landlord shall incur no liability to Tenant
for such entry, nor shall such entry constitute an eviction of Tenant or a
termination of this Lease, or entitle Tenant to any abatement of rent therefor. 
Landlord shall not materially interfere with Tenant’s access to the Leased
Premises.

 

ARTICLE 6 - UTILITIES AND SERVICES

 

Tenant shall obtain in its own name and pay directly to the appropriate supplier
the cost of all utilities and services serving the Leased Premises.  However, if
any services or utilities are jointly metered with other property, Landlord
shall make a reasonable determination of Tenant’s proportionate share of the
cost of such utilities and services (at rates that would have been payable if
such utilities and services had been directly billed by the utilities or
services providers) and Tenant shall pay such share to Landlord within fifteen
(15) days after receipt of Landlord’s written statement.  Landlord shall not be
liable in damages or otherwise for any failure or interruption of any utility or
other Building service and no such failure or interruption shall entitle Tenant
to terminate this Lease or withhold sums due hereunder.  In the event of utility
“deregulation”, Landlord shall choose the service provider.

 

ARTICLE 7 - MAINTENANCE AND REPAIRS

 

Section 7.01.  Tenant’s Responsibility.  During Lease Term, Tenant shall, at its
own cost and expense, maintain the Leased Premises in good condition, regularly
servicing and promptly making all repairs and replacements thereto, including
but not limited to the electrical systems, heating and air conditioning systems,
plate glass, floors, windows and doors, sprinkler and plumbing systems, and
shall obtain a preventive maintenance contract on the heating, ventilating and
air-conditioning systems, and provide Landlord with a copy thereof.  The
preventive maintenance contract shall meet or exceed Landlord’s standard
maintenance criteria, and shall provide for the inspection and maintenance of
the heating, ventilating and air conditioning system on not less than a
semi-annual basis.

 

Section 7.02.  Landlord’s Responsibility.  During the term of this Lease,
Landlord shall maintain in good condition and repair, and replace as necessary,
the roof, exterior walls, foundation and structural frame of the Building and
the parking and landscaped areas, the costs of which shall be included in
Operating Expenses; provided, however, that to the extent any of the foregoing
items require repair because of the negligence, misuse, or default of Tenant,
its employees, agents, customers or invitees, Landlord shall make such repairs
solely at Tenant’s expense.

 

Section 7.03.  Alterations.  Tenant shall not permit alterations in or to the
Leased Premises unless and until Landlord has approved the plans therefor in
writing, such approval shall not be unreasonably withheld.  As a condition of
such approval, Landlord may require Tenant to remove the alterations and restore
the Leased Premises upon termination of this Lease; otherwise, all such
alterations shall at Landlord’s option become a part of the realty and the
property of Landlord, and shall not be removed by Tenant.  Landlord shall notify
Tenant of any such requirement at the time of approval of such alterations. 
Tenant shall ensure that all

--------------------------------------------------------------------------------


 

alterations shall be made in accordance with all applicable laws, regulations
and building codes, in a good and workmanlike manner and of quality equal to or
better than the original construction of the Building.  No person shall be
entitled to any lien derived through or under Tenant for any labor or material
furnished to the Leased Premises, and nothing in this Lease shall be construed
to constitute Landlord’s consent to the creation of any lien.  If any lien is
filed against the Leased Premises for work claimed to have been done for or
material claimed to have been furnished to Tenant, Tenant shall cause such lien
to be discharged of record within thirty (30) days after filing.  Tenant shall
indemnify Landlord from all costs, losses, expenses and attorneys’ fees in
connection with any construction or alteration and any related lien.  Tenant
agrees that at Landlord’s option, Duke Construction Limited Partnership or a
subsidiary or affiliate of Landlord, who shall receive a fee as Landlord’s
construction manager or general contractor, shall perform all work on (i) any
alterations to the heating, ventilating and air conditioning systems serving the
warehouse portion of the Leased Premises, and (ii) any alterations that change
the floor plan of the Leased Premises from that which is attached hereto as
Exhibit F and made a part hereof.

 

ARTICLE 8 - CASUALTY

 

Section 8.01.  Casualty.  In the event of total or partial destruction of the
Building or the Leased Premises by fire or other casualty, Landlord agrees to
promptly restore and repair the Leased Premises; provided, however, Landlord’s
obligation hereunder shall be limited to the reconstruction of such of the
tenant finish improvements as were originally required to be made by Landlord,
if any.  Rent shall proportionately abate during the time that the Leased
Premises or part thereof are unusable because of any such damage. 
Notwithstanding the foregoing, if the Leased Premises are (i) so destroyed that
they cannot be repaired or rebuilt within one hundred eighty (180) days from the
casualty date; or (ii) destroyed by a casualty which is not covered by the
insurance required hereunder or, if covered, such insurance proceeds are not
released by any mortgagee entitled thereto or are insufficient to rebuild the
Building and the Leased Premises; then, in case of a clause (i) casualty, either
Landlord or Tenant may, or, in the case of a clause (ii) casualty, then Landlord
may, upon thirty (30) days’ written notice to the other party, terminate this
Lease with respect to matters thereafter accruing.  Landlord shall use
commercially reasonable efforts to notify Tenant within thirty (30) days after
the casualty date of Landlord’s decision to repair, rebuild and restore the
Leased Premises or to terminate this Lease as provided for herein.

 

Section 8.02.  Fire and Extended Coverage Insurance.  During the Lease Term,
Landlord shall maintain all risk coverage insurance on the Building, but shall
not protect Tenant’s property on the Leased Premises; and, notwithstanding the
provisions of Section 9.01, Landlord shall not be liable for any damage to
Tenant’s property, regardless of cause, including the negligence of Landlord and
its employees, agents and invitees.  Tenant hereby expressly waives any right of
recovery against Landlord for damage to any property of Tenant located in or
about the Leased Premises, however caused, including the negligence of Landlord
and its employees, agents and invitees.  Notwithstanding the provisions of
Section 9.01 below, Landlord hereby expressly waives any rights of recovery
against Tenant for damage to the Leased Premises or the Building which is
insured against under Landlord’s all risk coverage insurance.  All insurance
policies maintained by Landlord or Tenant as provided in this Lease shall
contain an agreement by the insurer waiving the insurer’s right of subrogation
against the other party to this Lease.

 

ARTICLE 9 - LIABILITY INSURANCE

 

Section 9.01.  Tenant’s Responsibility.  Landlord shall not be liable to Tenant
or to any other person for (i) damage to property or injury or death to persons
due to the condition of the Leased Premises, the Building or the common areas,
or (ii) the occurrence of any accident in or about the Leased Premises or the
common areas, or (iii) any act or neglect of Tenant or any other tenant or
occupant of the Building or of any other person, unless such damage, injury or
death is directly and solely the result of Landlord’s negligence; and Tenant
hereby releases Landlord from any and all liability for the same except for
damages occasioned by Landlord’s negligence.  Tenant shall be liable for, and
shall indemnify and defend Landlord from, any and all liability for (i) any act
or neglect of Tenant and any person coming on the Leased Premises or common
areas by the license of Tenant, express or implied, (ii) any damage to the
Leased Premises, and (iii) any loss of or damage or injury to any person
(including death resulting therefrom) or property occurring in, on or about the
Leased Premises, regardless of cause, except for any loss or damage from fire or
casualty insured as provided in Section 8.02 and

 

--------------------------------------------------------------------------------


 

except for that caused directly by Landlord’s negligence.  This provision shall
survive the expiration or earlier termination of this Lease.

 

Section 9.02.  Tenant’s Insurance.  Tenant shall carry general public liability
and property damage insurance, issued by one or more insurance companies
acceptable to Landlord, with the following minimum coverages:

 

A.            Worker’s Compensation:  minimum statutory amount.

 

B.            Commercial General Liability Insurance, including blanket,
contractual liability, broad form property damage, personal injury, completed
operations, products liability, and fire damage:  Not less than $3,000,000
Combined Single Limit for both bodily injury and property damage.

 

C.            All Risk Coverage, Vandalism and Malicious Mischief, and Sprinkler
Leakage insurance, if applicable, for the full cost of replacement of Tenant’s
property.

 

D.            Business interruption insurance.

 

The insurance policies shall protect Tenant and Landlord as their interests may
appear, naming Landlord and Landlord’s managing agent and mortgagee as
additional insureds, and shall provide that they may not be canceled on less
than thirty (30) days’ prior written notice to Landlord.  Tenant shall furnish
Landlord with Certificates of Insurance evidencing all required coverages on or
before the Commencement Date.  If Tenant fails to carry such insurance and
furnish Landlord with such Certificates of Insurance after a request to do so,
Landlord may obtain such insurance and collect the cost thereof from Tenant.

 

ARTICLE 10 - EMINENT DOMAIN

 

If all or any substantial part of the Building or common areas shall be acquired
by the exercise of eminent domain, Landlord may terminate this Lease by giving
written notice to Tenant within fifteen (15) days after possession thereof is so
taken.  If all or any part of the Leased Premises shall be acquired by the
exercise of eminent domain so that the Leased Premises shall become unusable by
Tenant for the Permitted Use, Tenant may terminate this Lease by giving written
notice to Landlord within fifteen (15) days after possession thereof is so
taken.  All damages awarded shall belong to Landlord; provided, however, that
Tenant may claim dislocation damages if such amount is not subtracted from
Landlord’s award.

 

ARTICLE 11 - ASSIGNMENT AND SUBLEASE

 

Tenant shall not assign this Lease or sublet the Leased Premises in whole or in
part without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, delayed or denied.  In the event of any assignment or
subletting, Tenant shall remain primarily liable hereunder.  The acceptance of
rent from any other person shall not be deemed to be a waiver of any of the
provisions of this Lease or to be a consent to the assignment of this Lease or
the subletting of the Leased Premises.  Without in any way limiting Landlord’s
right to refuse to consent to any assignment or subletting of this Lease,
Landlord reserves the right to refuse to give such consent if in Landlord’s
opinion (i) the Leased Premises are or may be in any way adversely affected;
(ii) the business reputation of the proposed assignee or subtenant is
unacceptable; or (iii) the financial worth of the proposed assignee or subtenant
is insufficient to meet the obligations hereunder.  Landlord further expressly
reserves the right to refuse to give its consent to any subletting if the
proposed rent is to be publicly advertised (such as by fliers, letters, and
written or electronic marketing materials) to be less than the then current rent
for similar premises in the Park; provided that Tenant or its broker shall not
be precluded from marketing the Leased Premises for sublease pursuant to
customary methods employed by the commercial real estate brokerage community in
the market.  If Tenant shall make any assignment or sublease, with Landlord’s
consent, for a rental in excess of the rent payable under this Lease, Tenant
shall not be entitled to keep such excess, and Tenant shall pay to Landlord
fifty percent (50%) of any such excess rental upon receipt.  Tenant agrees to
reimburse Landlord for reasonable accounting and attorneys’ fees incurred in
conjunction (not to exceed One Thousand Dollars ($1,000.00)) with the processing
and documentation of any such requested assignment, subletting or any other
hypothecation of this Lease or Tenant’s interest in and to the Leased Premises. 
Notwithstanding the foregoing, Tenant may assign the Lease or sublease all or
any portion of the Leased Premises without Landlord’s consent to any of the
following (a “Permitted Transferee”), provided that the Permitted Transferee’s
financial condition, creditworthiness and business reputation following the
transfer are equal to or exceed those of Tenant:  (i) any

 

--------------------------------------------------------------------------------


 

successor corporation or other entity resulting from a merger or consolidation
of Tenant; (ii) any purchaser of all or substantially all of Tenant’s assets; or
(iii) any entity which controls, is controlled by, or is under common control
with Tenant.  Tenant shall give Landlord at least thirty (30) days’ prior
written notice of such assignment or sublease.  Any Permitted Transferee shall
assume in writing all of Tenant’s obligations under this Lease.  Tenant shall
nevertheless at all times remain fully responsible and liable for the payment of
rent and the performance and observance of all of Tenant’s other obligations
under this Lease.  Nothing in this paragraph is intended to nor shall permit
Tenant to transfer its interest under this Lease as part of a fraud or
subterfuge to intentionally avoid its obligations under this Lease (for example,
transferring its interest to a shell corporation that subsequently files a
bankruptcy), and any such transfer shall constitute an Event of Default
hereunder.

 

ARTICLE 12 - TRANSFERS BY LANDLORD

 

Section 12.01.  Sale of the Building.  Landlord shall have the right to sell the
Building at any time during the Lease Term, subject only to the rights of Tenant
hereunder; and such sale shall operate to release Landlord from liability
hereunder after the date of such conveyance.

 

Section 12.02.  Subordination and Estoppel Certificate.  Within ten (10) days
following receipt of a written request from Landlord, Tenant shall execute and
deliver to Landlord, without cost, an estoppel certificate in such form as
Landlord may reasonably request certifying (i) that this Lease is in full force
and effect and unmodified or stating the nature of any modification, (ii) the
date to which rent has been paid, (iii) that there are not, to Tenant’s
knowledge, any uncured defaults or specifying such defaults if any are claimed,
and (iv) any other matters or state of facts reasonably required respecting the
Lease.  Such estoppel may be relied upon by Landlord and by any purchaser or
mortgagee of the Building.  This Lease is and shall be expressly subject and
subordinate at all times to the lien of any present or future mortgage or deed
of trust encumbering fee title to the Leased Premises.  If any such mortgage or
deed of trust be foreclosed, upon request of the mortgagee or beneficiary
(“Landlord’s Mortgagee”), as the case may be, Tenant will attorn to the
purchaser at the foreclosure sale.  The foregoing provisions are declared to be
self-operative and no further instruments shall be required to effect such
subordination and/or attornment; provided, however, that subordination of this
Lease to any present or future mortgage or trust deed shall be conditioned upon
the mortgagee, beneficiary, or purchaser at foreclosure, as the case may be
agreeing that Tenant’s occupancy of the Leased Premises and other rights under
this Lease shall not be disturbed by reason of the foreclosure of such mortgage
or trust deed, as the case may be, so long as Tenant is not in default under
this Lease; and further provided that Tenant agrees upon request by any such
mortgagee, beneficiary, or purchaser at foreclosure, as the case may be, to
execute such non-disturbance, subordination and/or attornment instruments as may
be reasonably required by such person to confirm such non-disturbance
subordination and/or attornment.

 

Any Landlord’s Mortgagee may elect, at any time, unilaterally, to make this
Lease superior to its mortgage or other interest in the Leased Premises by so
notifying Tenant in writing.

 

Tenant shall not seek to enforce any remedy it may have for any default on the
part of Landlord without first giving written notice by certified mail, return
receipt requested, specifying the default in reasonable detail, to any
Landlord’s Mortgagee whose address has been given to Tenant, and affording such
Landlord’s Mortgagee a reasonable opportunity to perform Landlord’s obligations
hereunder.

 

If Landlord’s Mortgagee shall succeed to the interest of Landlord under this
Lease, Landlord’s Mortgagee shall not be:  (1) liable for any act or omission of
any prior landlord (including Landlord); (2) bound by any rent or additional
rent or advance rent which Tenant might have paid for more than the current
month to any prior landlord (including Landlord), and all such rent shall remain
due and owing, notwithstanding such advance payment; (3) bound by any security
or advance rental deposit made by Tenant which is not delivered or paid over to
Landlord’s Mortgagee and with respect to which Tenant shall look solely to
Landlord for refund or reimbursement (provided, however, that Landlord shall be
responsible for delivering any Security Deposit hereunder to Landlord’s
Mortgagee at the time Landlord’s Mortgagee succeeds to Landlord’s interest
hereunder); (4) bound by any termination, amendment or modification of this
Lease made without Landlord’s Mortgagee’s consent and written approval, except
for those terminations, amendments and modifications permitted to be made by
Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior landlord (including
Landlord); and (6) subject to the offsets which Tenant might have against

 

--------------------------------------------------------------------------------


 

any prior landlord (including Landlord) except for those offset rights which
(A) are expressly provided in this Lease, (B) relate to periods of time
following the acquisition of the Building by Landlord’s Mortgagee, and
(C) Tenant has provided written notice to Landlord’s Mortgagee and provided
Landlord’s Mortgagee a reasonable opportunity (the duration of which shall not
exceed thirty (30) days after Landlord’s Mortgagee takes possession of the
Building) to cure the event giving rise to such offset event.  Landlord’s
Mortgagee shall have no liability or responsibility under or pursuant to the
terms of this Lease or otherwise after it ceases to own an interest in the
Building.  Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see to the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan.

 

ARTICLE 13 - DEFAULT AND REMEDY

 

Section 13.01.  Default.  The occurrence of any of the following shall be a
“Default”:

 

(a)  Tenant fails to pay any Monthly Rental Installment or Additional Rent
within five (5) days after the same is due, or Tenant fails to pay any other
amounts due Landlord from Tenant within ten (10) days after the same is due.

 

(b)  Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of ten (10) days after notice
thereof from Landlord; provided, however, that if the nature of Tenant’s default
is such that more than ten days are reasonably required to cure, then such
default shall be deemed to have been cured if Tenant commences such performance
within said ten-day period and thereafter diligently completes the required
action within a reasonable time.

 

(c)  Tenant shall assign or sublet all or a portion of the Leased Premises in
contravention of the provisions of Article 11 of this Lease.

 

(d)  All or substantially all of Tenant’s assets in the Leased Premises or
Tenant’s interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); Tenant is insolvent and unable to pay its
debts as they become due; Tenant makes a general assignment for the benefit of
creditors; Tenant takes the benefit of any insolvency action or law; the
appointment of a receiver or trustee in bankruptcy for Tenant or its assets if
such receivership has not been vacated or set aside within thirty (30) days
thereafter; or, dissolution or other termination of Tenant’s corporate charter
if Tenant is a corporation.

 

(e)  In addition to the defaults and remedies described herein, the parties
agree that if Tenant is in violation of the performance of any (but not
necessarily the same) term or condition of this Lease three (3) or more times
during any twelve (12) month period, regardless of whether such violations are
ultimately cured, then such conduct shall, at Landlord’s option, represent a
separate Default.

 

Section 13.02.  Remedies.  Upon the occurrence of any Default, Landlord shall
have the following rights and remedies, in addition to those allowed by law or
in equity, any one or more of which may be exercised without further notice to
Tenant:

 

(a)  Landlord may apply the Security Deposit or re-enter the Leased Premises and
cure any default of Tenant, and Tenant shall reimburse Landlord as additional
rent for any costs and expenses which Landlord thereby incurs; and Landlord
shall not be liable to Tenant for any loss or damage which Tenant may sustain by
reason of Landlord’s action.

 

(b)  Landlord may terminate this Lease or, without terminating this Lease,
terminate Tenant’s right to possession of the Leased Premises as of the date of
such default, and thereafter (i) neither Tenant nor any person claiming under or
through Tenant shall be entitled to possession of the Leased Premises, and
Tenant shall immediately surrender the Leased Premises to Landlord; and
(ii) Landlord may re-enter the Leased Premises and dispossess Tenant and any
other occupants of the Leased Premises by any lawful means and may remove their
effects, without prejudice to any other remedy which Landlord may have.  Upon
the termination of this Lease, Landlord may declare the present value
(discounted at the Prime Rate of interest) of all rent which would have been due
under this Lease for the balance of the Lease Term to be immediately due and
payable, whereupon Tenant shall be obligated to pay the same to Landlord,
together with all loss or damage which Landlord may sustain by reason of
Tenant’s

 

--------------------------------------------------------------------------------


 

default (“Default Damages”), which shall include without limitation expenses of
preparing the Leased Premises for re-letting, demolition, repairs, tenant finish
improvements and brokers’ and attorneys’ fees, it being expressly understood and
agreed that the liabilities and remedies specified in this subsection (b) shall
survive the termination of this Lease.

 

(c)  Landlord may, without terminating this Lease, re-enter the Leased Premises
and re-let all or any part thereof for a term different from that which would
otherwise have constituted the balance of the Lease Term and for rent and on
terms and conditions different from those contained herein, whereupon Tenant
shall be immediately obligated to pay to Landlord as liquidated damages the
difference between the rent provided for herein and that provided for in any
lease covering a subsequent re-letting of the Leased Premises, for the period
which would otherwise have constituted the balance of the Lease Term, together
with all of Landlord’s Default Damages.

 

(d)  Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the breach.

 

(e)  If Landlord has terminated this Lease or Tenant’s right to possession,
Landlord agrees to use commercially reasonable efforts to mitigate its damages. 
Landlord shall be required only to use reasonable efforts to mitigate, which
shall not exceed such efforts as Landlord generally uses to lease other space in
the Building.  Landlord will not be deemed to have failed to mitigate if
Landlord leases any other portions of the Building before reletting all or any
portion of the Leased Premises.  Landlord shall not be deemed to have failed to
mitigate if it incurs Default Damages.  If Tenant has paid Landlord the present
value of all rent due plus Default Damages as set forth in
Section 13.02(b) above, Landlord agrees to pay Tenant any rent received by
Landlord from any tenant who leases the Leased Premises which amount was already
paid by Tenant as part of the accelerated rent.

 

Section 13.03.  Landlord’s Default and Tenant’s Remedies.  Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of thirty (30) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within thirty (30) days, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty-day
period and thereafter diligently undertakes to complete the same.  Upon the
occurrence of any such default, Tenant may sue for injunctive relief or to
recover damages for any loss directly resulting from the breach, but Tenant
shall not be entitled to terminate this Lease or withhold, offset or abate any
sums due hereunder.

 

Section 13.04.  Limitation of Landlord’s Liability.  If Landlord shall fail to
perform any term, condition, covenant or obligation required to be performed by
it under this Lease and if Tenant shall, as a consequence thereof, recover a
money judgment against Landlord, Tenant agrees that it shall look solely to
Landlord’s right, title and interest in and to the Building for the collection
of such judgment; and Tenant further agrees that no other assets of Landlord
shall be subject to levy, execution or other process for the satisfaction of
Tenant’s judgment.

 

Section 13.05.  Nonwaiver of Defaults.  Neither party’s failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision.  No waiver of any default shall
be deemed to be a waiver of any other default.  Landlord’s receipt of less than
the full rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant’s check or any letter
accompanying Tenant’s check be deemed an accord and satisfaction.  No act or
omission by Landlord or its employees or agents during the term of this Lease
shall be deemed an acceptance of a surrender of the Leased Premises, and no
agreement to accept such a surrender shall be valid unless in writing and signed
by Landlord.

 

Section 13.06.  Attorneys’ Fees.  If either party defaults in the performance or
observance of any of the terms, conditions, covenants or obligations contained
in this Lease and the non-defaulting party obtains a judgment against the
defaulting party, then the defaulting party agrees to reimburse the
non-defaulting party for the attorneys’ fees incurred thereby.

 

ARTICLE 14 - LANDLORD’S RIGHT TO RELOCATE TENANT

 

[Intentionally Omitted].

 

--------------------------------------------------------------------------------


 

ARTICLE 15 - TENANT’S RESPONSIBILITY REGARDING

ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES.

 

Section 15.01.  Definitions.

 

(a)           “Environmental Laws” - All present or future federal, state and
municipal laws, ordinances, rules and regulations applicable to the
environmental and ecological condition of the Leased Premises, the rules and
regulations of the Federal Environmental Protection Agency or any other federal,
state or municipal agency or governmental board or entity having jurisdiction
over the Leased Premises.

 

(b)           “Hazardous Substances” - Those substances included within the
definitions of “hazardous substances,” “hazardous materials,” “toxic substances”
“solid waste” or “infectious waste” under Environmental Laws.

 

Section 15.02.  Compliance.  Tenant, at its sole cost and expense, shall
promptly comply with the Environmental Laws including any notice from any source
issued pursuant to the Environmental Laws or issued by any insurance company
which shall impose any duty upon Tenant with respect to the use, occupancy,
maintenance or alteration of the Leased Premises whether such notice shall be
served upon Landlord or Tenant.

 

Section 15.03.  Restrictions on Tenant.  Tenant shall operate its business and
maintain the Leased Premises in compliance with all Environmental Laws.  Tenant
shall not cause or permit the use, generation, release, manufacture, refining,
production, processing, storage or disposal of any Hazardous Substances on,
under or about the Leased Premises, or the transportation to or from the Leased
Premises of any Hazardous Substances, except as necessary and appropriate for
its Permitted Use in which case the use, storage or disposal of such Hazardous
Substances shall be performed in compliance with the Environmental Laws and the
highest standards prevailing in the industry.

 

Section 15.04.  Notices, Affidavits, Etc.  Tenant shall immediately notify
Landlord of (i) any violation by Tenant, its employees, agents, representatives,
customers, invitees or contractors of the Environmental Laws on, under or about
the Leased Premises, or (ii) the presence or suspected presence of any Hazardous
Substances on, under or about the Leased Premises and shall immediately deliver
to Landlord any notice received by Tenant relating to (i) and (ii) above from
any source.  Tenant shall execute affidavits, representations and the like
within five (5) days of Landlord’s request therefor concerning Tenant’s best
knowledge and belief regarding the presence of any Hazardous Substances on,
under or about the Leased Premises.

 

Section 15.05.  Landlord’s Rights.  Landlord and its agents shall have the
right, but not the duty, upon advance notice (except in the case of emergency
when no notice shall be required) to inspect the Leased Premises and conduct
tests thereon to determine whether or the extent to which there has been a
violation of Environmental Laws by Tenant or whether there are Hazardous
Substances on, under or about the Leased Premises.  In exercising its rights
herein, Landlord shall use reasonable efforts to minimize interference with
Tenant’s business but such entry shall not constitute an eviction of Tenant, in
whole or in part, and Landlord shall not be liable for any interference, loss,
or damage to Tenant’s property or business caused thereby.

 

Section 15.06.  Tenant’s Indemnification.  Tenant shall indemnify Landlord and
Landlord’s managing agent from any and all claims, losses, liabilities, costs,
expenses and damages, including attorneys’ fees, costs of testing and
remediation costs, incurred by Landlord in connection with any breach by Tenant
of its obligations under this Article 15.  The covenants and obligations under
this Article 15 shall survive the expiration or earlier termination of this
Lease.

 

Section 15.07.  Landlord’s Representation.  Notwithstanding anything contained
in this Article 15 to the contrary, Tenant shall not have any liability to
Landlord under this Article 15 resulting from any conditions existing, or events
occurring, or any Hazardous Substances existing or generated, at, in, on, under
or in connection with the Leased Premises prior to the Commencement Date of this
Lease except to the extent Tenant exacerbates the same.

 

ARTICLE 16 - MISCELLANEOUS

 

Section 16.01.  Benefit of Landlord and Tenant.  This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.

 

--------------------------------------------------------------------------------


 

Section 16.02.  Governing Law.  This Lease shall be governed in accordance with
the laws of the State of where the Building is located.

 

Section 16.03.  Guaranty.  [Intentionally Omitted].

 

Section 16.04.  Force Majeure.  Landlord and Tenant (except with respect to any
rent payment obligation) shall be excused for the period of any delay in the
performance of any obligation hereunder when such delay is occasioned by causes
beyond its control, including but not limited to work stoppages, boycotts,
slowdowns or strikes; shortages of materials, equipment, labor or energy;
unusual weather conditions; or acts or omissions of governmental or political
bodies.

 

Section 16.05.  Examination of Lease.  Submission of this instrument for
examination or signature to Tenant does not constitute a reservation of or
option for Lease, and it is not effective as a Lease or otherwise until
execution by and delivery to both Landlord and Tenant.

 

Section 16.06.  Indemnification for Leasing Commissions.  The parties hereby
represent and warrant that the only real estate brokers involved in the
negotiation and execution of this Lease are the Brokers.  Landlord shall pay
commissions to the Brokers pursuant to a separate agreement.  Each party shall
indemnify the other from any and all liability for the breach of this
representation and warranty on its part and shall pay any compensation to any
other broker or person who may be entitled thereto.

 

Section 16.07.  Notices.  Any notice required or permitted to be given under
this Lease or by law shall be deemed to have been given if it is written and
delivered in person or by overnight courier or mailed by certified mail, postage
prepaid, to the party who is to receive such notice at the address specified in
Article 1.  When so mailed, the notice shall be deemed to have been given as of
the date it was mailed.  Either party may change its address by giving written
notice thereof to the other party.

 

Section 16.08.  Partial Invalidity; Complete Agreement.  If any provision of
this Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect.  This Lease represents the
entire agreement between Landlord and Tenant covering everything agreed upon or
understood in this transaction.  There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties.  No change or addition shall be made to this Lease except by a written
agreement executed by Landlord and Tenant.

 

Section 16.09.  Financial Statements.  During the Lease Term and any extensions
thereof, Tenant shall provide to Landlord on an annual basis, within ninety (90)
days following the end of Tenant’s fiscal year, a copy of Tenant’s most recent
financial statements (certified and audited if the Minimum Annual Rent hereunder
exceeds $100,000.00) prepared as of the end of Tenant’s fiscal year.  Such
financial statements shall be signed by Tenant who shall attest to the truth and
accuracy of the information set forth in such statements, or if the Minimum
Annual Rent hereunder exceeds $100,000.00, said statements shall be certified
and audited.  All financial statements provided by Tenant to Landlord hereunder
shall be prepared in conformity with generally accepted accounting principles,
consistently applied.  Notwithstanding the foregoing, if (i) the named tenant,
Gaiam, Inc., is Tenant, (ii) Tenant’s financial statements are publicly
available, and (iii) such statements comply with the provisions hereinabove,
then Landlord shall not request Tenant’s financial statements from Tenant.

 

Section 16.10.  Representations and Warranties.  The undersigned represent and
warrant that (i) such party is duly organized, validly existing and in good
standing (if applicable) in accordance with the laws of the state under which it
was organized; and (ii) the individual executing and delivering this Lease has
been properly authorized to do so, and such execution and delivery shall bind
such party.

 

Section 16.11.  Agency Disclosure.  Tenant acknowledges having previously
received the Agency Disclosure Statement attached.  The broker as provided in
Item I of the Basic Lease Provisions, its agents and employees, have represented
only Landlord, and have not in any way represented Tenant, in the marketing,
negotiation, and completion of this lease transaction.

 

Section 16.12.  Signs.  Tenant may, at its own expense, erect a sign concerning
the business of Tenant which shall be in keeping with the decor and other signs
on the Building.  All

 

--------------------------------------------------------------------------------


 

signage (including the signage described in the preceding sentence) in or about
the Leased Premises shall be first approved by Landlord, which approval shall
not be unreasonably withheld, and all signage shall be in compliance with the
applicable codes and any recorded restrictions applicable to the Building. 
Tenant agrees to maintain any sign in good state of repair, and upon expiration
of the Lease Term, Tenant agrees to promptly remove such signs and repair any
resulting damage to the Leased Premises.

 

Section 16.13.  ERISA Matters.

 

(a)           Tenant acknowledges that it has been advised that an affiliate of
Landlord is a collective investment fund (the “Fund”) which holds the assets of
one or more employee benefit plans or retirement arrangements which are subject
to Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and/or Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”) (each a “Plan”), and with respect to which Morgan Guaranty Trust
Company of New York (“MGT”) is the Trustee and that, as a result, Landlord may
be prohibited by law from engaging in certain transactions.

 

(b)           Landlord hereby represents and warrants to Tenant that, as of the
date hereof, the only Plans whose assets are invested in the Fund which,
together with the interests of any other Plans maintained by the same employer
or employee organization, represent a collective interest in the Fund in excess
of ten percent (10%) of the total interests in the Fund (each, a “10% Plan”) are
referenced on Exhibit D (collectively, the “Existing 10% Plan”).

 

(c)           Tenant represents and warrants that as of the date hereof, and at
all times while it is a Tenant under this Lease, one of the following statements
is, and will continue to be, true:  (1) Tenant is not a “party in interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975 of the Code) (each, a “Party in Interest”) with respect to the
Existing 10% Plan or, (2) if Tenant is a Party in Interest, that:

 

(A)          neither Tenant nor its “affiliate” (as defined in Section V(c) of
PTCE 84-14, “Affiliate”) has, or during the immediately preceding one (1) year
has, exercised the authority to either:  (i) appoint or terminate MGT as the
qualified professional asset manager (as defined in Section V(a) of PTCE 84-14,
“QPAM”) of any of the assets of the Existing 10% Plan with respect to which
Tenant or its Affiliate is a Party in Interest; or (ii) negotiate the terms of
the management agreement with MGT, including renewals or modifications thereof,
on behalf of the Existing 10% Plan; and

 

(B)           neither Tenant nor any entity controlling, or controlled by Tenant
owns a five percent (5%) or more interest (within the meaning of PTCE 84-14, “5%
Interest”) in J.P. Morgan Chase & Co.

 

(d)           In the event that Landlord or the Fund notifies Tenant in writing
that a Plan other than the Existing 10% Plan may become a 10% Plan, Tenant will,
within ten (10) days of such notification, inform the Fund in writing as to
whether it can make the same representations which it made in subsection (c) of
this Section with respect to such prospective 10% Plan.  Thereafter, if based on
such representations made by Tenant such Plan becomes a 10% Plan, Tenant
represents and warrants that, at all times during the period Tenant is a tenant
under the Lease, one of the statements set forth in subsection (c) will be true
with respect to such 10% Plan.

 

[SIGNATURES CONTAINED ON THE FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

 

LANDLORD:

 

DUGAN REALTY, L.L.C.,

 

an Indiana limited liability company

 

 

 

By:

Duke Realty Limited Partnership,

 

 

an Indiana limited partnership, its

 

member

 

 

 

 

By:

Duke Realty Corporation,

 

 

an Indiana corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

 

 

Kevin T. Rogus

 

 

 

Senior Vice President

 

 

TENANT:

 

 

 

GAIAM, INC., a Colorado corporation

 

 

 

By:

 

 

 

 

 

Printed:

 

 

 

 

 

Title:

 

 

 

STATE OF OHIO

)

 

) SS:

COUNTY OF HAMILTON

)

 

Before me, a Notary Public in and for said County and State, personally appeared
Kevin T. Rogus, by me known to be the Senior Vice President of Duke Realty
Corporation, the general partner of Duke Realty Limited Partnership, the member
of Dugan Realty, L.L.C., an Indiana limited liability company, who acknowledged
the execution of the foregoing “Office Lease” on behalf of said limited
liability company.

 

WITNESS my hand and Notarial Seal this               day of
                                                   , 2005.

 

 

 

 

 

Notary Public

 

 

 

 

 

 

(Printed Signature)

 

 

 

My Commission Expires:

 

 

 

 

 

My County of Residence:

 

 

 

 

--------------------------------------------------------------------------------